*258Decided 2 July, 1907.
On Motion to Eetax Costs.
Opinion by
Mr. Commissioner • Slater.
10. Appellant filed its cost bill, claiming, in addition to the other items not involved here,.the following: For printing of abstract, $32.15; brief, $40.20; reply brief, $12.50 — making for these items $84.85. Thereupon respondent objected to each of these items, on the ground that each charge exceeded the actual cost thereof, and that the abstract contains only 24 pages, the first.brief 35 pages, and reply brief 9 pages; and he objected to the taxing of an amount for any of said items greater than the actual cost. In support of its cost bill, appellant presented and filed the affidavit of its attorney, from which it appears that the amounts of the items claimed, but objected to, were incurred and paid by appellant. To this affidavit is attached receipted bills for the items and amounts charged. However, in the receipted bill for the printing of the abstract, it is itemized as containing 36 pages, whereas it contains but 26 pages, including 2 pages for the cover, which is customary. In passing upon the matter, • the clerk estimated from the amount, viz., $32.15, charged for the number of pages stated in the bill, viz., 36, for the abstract, that the rate of charge was 85 cents per page, and, as the rate charged for the remaining items was in excess of that rate* he accordingly reduced the amounts charged, and allowed the following: For abstract, 26 pages, including cover, $22.10; first brief, 37 pages, including cover, $31.45, and the second brief, 11 pages, including cover, $9.35 — from which this appeal is taken.
It is apparent from an inspection of the receipted bills attached to appellant’s proof that the entry of 36 instead of 26 pages for the abstract, was a clerical error, and the clerk was misled in making that the basis of his computation. The issue to be determined is not the reasonableness of the charges, but what was actually paid. Appellant offered proof to support the cost bill, to the effect that the amounts charged were paid, and *259there is nothing offered here to controvert that fact. It appears, also, that the abstracts and briefs are printed in small pica, so that, under rule 23 of this court (35 Or. 603, 37 Pac. ix), appellant is entitled to the actual cost of printing its abstract and briefs not to exceed $1.25 a page. It follows that the items to which objection has been made should be allowed in the following amounts: For abstract, 26 pages, including cover, $32.15; for brief, 37 pages, including cover, $40.20; for reply brief, 11 pages, including cover, $12.50 — total $84.85.'
Reversed: Objection to Costs Disallowed.